DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed on 12/13/2021.

Response to Arguments

Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.

A.  	Applicant's argument with respect to claim 1 regarding identifying a subset of radio access capabilities among a set of radio access capabilities of a mobile station to be transmitted for a data transfer session, not being disclosed by Vanttinen. The Examiner respectfully disagrees. Vanttinen teach, (para. 44, Fig. 6, The terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type. If the request were of a GPRS-type, another kind of training sequence would be used. After having received the message, the network part allocates to the terminal a channel on the radio path for data transmission (step 602) and informs the terminal about the allocated resources by sending an AGCHPUA (Access Grant Channel Packet Uplink Assignment) message a subset of radio access capabilities there is no defined amount or quantity required for the subset nor there is an specific group or set claimed in the claimed subject matter, in fact the Applicant defines that a subset of radio access capabilities is for example: “Examples of different types of radio access capabilities communicated by the mobile station to the network include supported GSM frequency bands, multislot classes associated with different modes of operation (e.g., GPRS multislot class, EGPRS multislot class, dual transfer mode (DTM) multislot class for GPRS or EGPRS)” (applicant’s specification para. 23). Therefore giving broadest reasonable interpretation (see MPEP 2111) to the claim language the examiner equates that the EGPRS-type or  the GPRS-type are each individually a subset of radio access capabilities being indicated to the base station by the use of an a specific training sequence to indicate the channel type requested. Thus Vanttinen teach this concept.  

The rejection of the claims 1-15 is maintained (see previous Detailed Office Action mailed 10/26/2021).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471


/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471